Citation Nr: 9934108	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with herniated L4-5 and L5-S1 intervertebral discs 
(claimed as residuals of a back injury).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from October 1996 to July 
1997.

This appeal is from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for 
arthritis of the lumbar spine (claimed as residuals of a back 
injury).  The appellant did not claim compensation for 
arthritis.  The Board has restated the issue consistent with 
the current medical diagnosis of record.


FINDING OF FACT

The appellant has submitted competent medical evidence of a 
current disability, of a condition noted in service, of 
continuity of symptomatology with that condition, and 
competent medical evidence of a nexus between the current 
diagnosis and the condition noted in service.


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for VA 
disability compensation for degenerative disc disease with 
herniated L4-5 and L5-S1 intervertebral discs, and VA has not 
discharged its duty to assist the appellant to develop fact 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records are negative for complaints of the 
back except for a treatment record of December 6, 1996.  On 
that date, the appellant sought treatment for low back pain 
of two days duration, reporting it had begun while marching.  
Examination was essentially negative, and the assessment was 
mechanical low back pain.  An endorsement from a Navy 
physician stated without reporting any examination findings 
that the appellant was fit for discharge.  The appellant 
separated from service in June 1998.  His separation document 
shows he had a reserve obligation and was discharged to the 
Navy Reserves.  A July 1997 Coast Guard status profile showed 
the appellant was fit for duty; no actual physical or 
examination findings were reported.

In August 1997, the appellant sought VA treatment for 
complaints of low back pain radiating into his left testicle 
and lower extremities.  He reported he had injured his back 
in service.  The examining registered nurse practitioner 
reported x-ray finding of degenerative joint disease of the 
lumbosacral spine, L5-S1, and assessed low back pain with 
radiculopathy and spasm.

In September 1997, a VA physician saw the appellant, who 
reported he had "hurt" his back in boot camp and had had 
pain of a consistent nature ever since.  The appellant 
reported pain radiating into the testicles and one episode of 
pain radiating to the posterior thighs.  Examination was 
negative except for lumbar flexion limited to 45 degrees with 
reversal of lordosis and inconsistent, nonradicular pattern, 
sensory loss to pin prick in the lower extremities.  The 
examiner reported negative lumbosacral x-ray study and opined 
there was no definite orthopedic basis for the appellant's 
symptoms.

In October 1997, the appellant saw D. Kleinhenz, M.D., for 
back pain.  The appellant reported he had had no injury, but 
developed low back pain during basic training in the Navy 
with subsequent persistent pain for the next eight months 
during which time he had no treatment.  He reported his only 
treatment had been muscle relaxants and pain relievers and 
exercises he learned from a booklet, all given him at a VA 
hospital.  The appellant described pain radiating down his 
legs, left more than right, without bowel or bladder 
disturbance.  Examination was essentially negative, and x-ray 
study showed no narrowing of the L5-S1 disc space.  The 
impression was low back syndrome secondary to L5-S1 
degenerative disc disease.

The appellant had a magnetic resonance imaging (MRI) scan of 
the lumbar spine in February 1998.  The clinical history 
noted was that the appellant had fallen in 1996.  The MRI 
scan found disc heights L1-L4 of normal height, mild disc 
desiccation at L4-5 with posterior herniation and herniation 
of the L5-S1 disc with mild disc space narrowing at that 
level.  The impression was midline intervertebral disc 
herniations at L4-5 and S5-S1.

In a February 1998 statement, Dr. Kleinhenz noted that the 
appellant reported back pain and bilateral leg pain, "ever 
since the accident in service."  Commenting on his review of 
the MRI scan, which showed a large herniation at L4-5 and a 
smaller one at L5-S1, the doctor opined that it is within 
reasonable medical probability that the current disc 
herniation is the result of the appellant's injury in 
service.

In March 1998, W.E. Emery III, M.D., examined the appellant.  
Historically, the appellant reported he had hurt his back 
during a training exercise jumping from a ladder when he felt 
a "pop" and then severe pain in his back, which he tried to 
"work through" because he was in boot camp and did not want 
to have to do it over.  The appellant also reported that VA 
x-rays had shown arthritis.  Electromyographic (EMG) study of 
the lower extremities produced an impression of bilateral L5 
radiculopathy with chronic neurogenic changes in multiple 
muscles supplied by the L5 nerve root.

II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  A claim may 
also be well grounded, after meeting the first requirement, 
on evidence that a condition was noted in service, evidence 
of continuity since service of symptomatology of that 
condition, and medical evidence of a nexus between the 
current disability and the continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

The appellant has clearly submitted competent medical 
evidence of a current disability, degenerative disc disease 
with two herniated discs.  He has submitted a service medical 
record showing complaints of back pain were noted in service, 
and his statements to several examiners are evidence of 
continuity of symptomatology, at least as to back pain, if 
not as to radicular symptoms.  Taking the appellant's history 
as true for the purpose of determining whether his claim is 
well grounded, Dr. Kleinhenz's February 1998 statement 
provides a nexus between the current diagnosis and the 
continuity of symptomatology.  The appellant has submitted a 
well-grounded claim, and VA has a duty to assist him to 
develop the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Review of the record reveals that VA 
has not discharged its duty to assist.  The claim must be 
remanded for the reasons set forth below.


ORDER

Whereas the appellant has submitted a well-grounded claim for 
service connection for entitlement to service connection for 
degenerative disc disease with herniated L4-5 and L5-S1 
intervertebral discs (claimed as residuals of a back injury), 
the appeal to that extent is granted.



REMAND

The evidence of record shows one or more VA x-ray studies in 
August and September 1997.  It is unclear from the outpatient 
reports whether two practitioners interpreted the same x-ray 
study differently, or if there were multiple studies.  The x-
ray reports and any other VA outpatient records pertaining to 
the appellant's claim should be obtained.

The appellant has not had a VA examination in conjunction 
with his claim.  He should be afforded one.  The examiner 
should take a thorough history of the onset and course of the 
appellant's back disorder, review the service medical record 
of December 16, 1996, and provide an opinion whether the 
current findings are consistent with the history.

The record shows the appellant discharged from the Navy with 
a reserve obligation, and the Coast Guard status profile of 
July 1997 suggests there may be additional service medical 
records pertinent to this claim.  The RO should request more 
complete service information from the appellant and obtain 
any Navy Reserve or Coast Guard medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA x-ray reports and all 
other VA outpatient treatment records 
from August 1997 to the present and 
associate any information obtained with 
the claims folder.

2.  Request the appellant to inform the 
RO whether he entered the Navy Reserve or 
U.S. Coast Guard after discharge from the 
Navy in July 1997 and to provide any 
necessary information to permit VA to 
obtain medical records from any such 
service.  Request all Navy Reserve or 
Coast Guard medical records consistent 
with information provided by the 
appellant, and associate any information 
obtained with the claims folder.

3.  Schedule the appellant for a VA 
examination of his back.  The examiner is 
to take a detailed clinical history of 
the appellant's back problems, review the 
claims folder with attention to the 
December 16, 1996, service medical record 
of treatment of the appellant's back and 
the reports of Drs. Kleinhenz and Emery, 
and provide an opinion whether the 
current diagnoses of low back pathology 
are consistent with the history as 
reported by the appellant and shown in 
the medical records.  Any necessary tests 
are to be accomplished and reviewed prior 
to submission of the examination report.

4.  Readjudicate the claim for service 
connection for degenerative disc disease 
with herniated L4-5 and L5-S1 
intervertebral discs (claimed as 
residuals of a back injury).  If the 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 



